Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/25/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tachibana et al. (US 9,444,212) hereafter Tachibana.
Regarding claim 1, Tachibana discloses an electric cable with terminal 10 in which an end of an electric cable is connected to a terminal 11, the electric cable 13 comprising a core wire 14 that is a bundle of a plurality of wire strands 14a, and the terminal 11 comprising a connection portion 25 that is connected to the core wire 14 that is exposed at the end of the electric cable 10, wherein the core wire 14, which is placed on the connection portion 25, comprises a welded portion (from 25A to the left) portion of 25 (see fig. 8) that is ultrasonic welded to the connection portion 25 (see paragraph 21), wherein the welded portion (fig. 8) comprises a high compression portion (51), 52 (fig. 8) where the core wire is compressed, and a low compression portion 53,54, 55, 56, 57, 58 where a position that is closer to the end of the core wire than the high compression portion 53 is compressed at a compression that is lower than that of the high compression portion.  
It is to be noted that High compression and Low compression are relative terms and renders the claimed limitation.
Regarding claim 2, Tachibana discloses the compression of the low compression portion is continuously reduced with increasing distance from the high compression portion (see fig. 8).
Regarding claim 3, Tachibana discloses the compression of the low compression portion is reduced stepwise with increasing distance from the high compression portion (see fig. 8).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289.  The examiner can normally be reached on Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HARSHAD C PATEL/Primary Examiner, Art Unit 2831